Examiner’s Comment
Allowable Subject Matter
Claims 1-5, 7-24, 27, and 29-30 allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a voltage transient detection circuit comprising: a first switch having a first terminal coupled to an input signal source node; a second switch having a first terminal coupled to the input signal source node; a first shunt capacitive element coupled to a second terminal of the first switch; a second shunt capacitive element coupled to a second terminal of the second switch; a differential circuit having a first input coupled to the second terminal of the first switch, a second input coupled to the second terminal of the second switch, and an output coupled to an output node of the voltage transient detection circuit; and an amplifier having a positive input terminal coupled to the output node of the voltage transient detection circuit and a negative input terminal coupled to a reference voltage node, wherein the voltage transient detection circuit is part of a voltage regulator circuit configured to enable a post-regulation power stage coupled to an output of a switched-mode power supply based on an output signal of the amplifier, the switched-mode power supply having an input coupled to the input signal source node. 	Regarding claim 13, the prior art fails to teach or disclose a method for voltage transient detection, comprising: sourcing a first current from an input signal source node to a first capacitive element if a voltage at the input signal source node is greater than a voltage across the first capacitive element; sourcing a second current from a second .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838